                                UNITED STATES DISTRICT COURT
                                            for the
                            ·EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Everett Alfonza Hill                                                  Docket No. 5:17-CR-24-1D

                               Petition for Action on Supervised Release

COMES NOW Allison G. Carlino, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Everett Alfonza Hill, who, upon an earlier plea of
guilty to 18 U.S.C. § 922(g)(l), 18 U.S.C. § 924(a)(2), Felon in Possession of Firearm and i's U.S.C. § 13,
Assimilated by N.C.G.S. § 138.1 and N.C.G.S. §§ 20.-179(c) and 20-1 79(h), Driving While Impaired, was
sentenced by the Honorable James C. Dever III, U.S. District Judge, on November 14, 2017, to the custody
of the Bureau of Prisons for a term of 42 months. It was further ordered that upon release from imprisonment
the defendant be placed on supervised release for a period of 36 months.

    Everett Alfonza Hill was released from custody on May 29, 2020, at which time the term of supervised
release commenced.

    On October 5, 2020, a violation report was submitted to the court advising the defendant received new
charges of Unsealed Wine/Liquor in Passenger Area, Reckless Driving to Endanger, and Expired
Registration Card/Tag in Bladen County. The court agreed to continue the defendant on supervision and
allow the defendant the opportunity to participate in treatment.

    On October 28, 2020, a violation report was submitted to the court advising the defendant had tested
positive for marijuana use on October 20, 2020. The court agreed to continue the defendant on supervision
and allow the defendant the opportunity to participate in treatment.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: On November 30, 2020, the defendant submitted a urine sample which yielded positive resu'lts
for the use of marijuana. When confronted, the defendant admitted to smoking marijuana with his family
on November 26, 2020. The defendant has been verbally reprimanded to deter future violations.
Additionally, the defendant is enrolled in the Surprise Urinalysis Program and substance abuse counseling
at Integrated Behavioral Healthcare Services.

Due to the Jack of immediate availability at local jail facilities, we respectfully request the previously
ordered DROPS sanction be removed.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The previously ordered DROPS sanction is hereby removed.

Except as herein modified, the judgment shall remain in full force and effect.




              Case 5:17-cr-00024-D Document 44 Filed 12/08/20 Page 1 of 2
Everett Alfonza Hill
J;)ocket No. 5:17-CR-24-lD
Petition For Action
Page2
Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                    . is true and correct.


Isl Eddie J. Smith                                   Isl Allison G. Carlino
Eddie J. Smith                                       Allison G. Carlino
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-354-2548
                                                     Executed On: December 7, 2020

                                      ORDER OF THE COURT

Considered and ordered this       fi     day of   De~ uh.Ji.A            , 2020, and ordered filed and
made a part of the records in the above case.




Ja;;C. Dever III
U.S. District Judge




              Case 5:17-cr-00024-D Document 44 Filed 12/08/20 Page 2 of 2
